DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022, has been entered.
 

Claims 1, 3, 4, 11, 13, 14, 16, 18, and 19 are amended.  Note that claims 13 and 14 are labeled as previously presented, but they are marked up.  Therefore, they will be treated as amended.
Claims 2, 12, and 17 are canceled.
Claims 1, 3-5, 8-11, 13-16, and 18-20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an abstract idea, contending that the present amendments render the claims subject matter eligible by providing limitations that are not well-understood, routine, and conventional.  Specifically, the Applicant contends that the added limitations providing detail regarding the share of wallet model provide eligibility because they recite unconventional steps.  The Examiner respectfully disagrees.  The recited share of wallet model that is covered by the amended language is part of the abstract idea of generating a graph.  Essentially, the claims recite steps for gathering data into a share of wallet model and presenting the results on a graph.  An abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Kim reference, cited in the rejection of the independent claims, below. The Applicant’s remaining remarks concerning the amended language of the independent claims are moot in light of the newly cited Kim reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3-5, 8-11, and 13-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3-5, 8-11, and 13-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a graph (as evidenced by exemplary claim 1; ““generating, by the expenditure tracking server, a graph”) and targeting consumers (as evidenced by exemplary claim 1; “automatically transmitting . . . a targeted offer to the consumer”); abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  [1] “receiving . . . a time parameter,” [2] “receiving . . . a first category parameter set,” [3] “receiving . . . a second category parameter set,” [4] “receiving . . . a plurality of transaction authorization requests,” [5] “identifying . . . a first plurality of consumer transactions;” [6] “identifying . . . a first plurality of consumer transactions;” [7] “identifying . . . a second plurality of consumer transactions;” [8] “generating . . . a share of wallet model,” [9] “classifying . . . the plurality of transaction authorization requests,” [10] “outputting . . . a first revenue pattern,” [11] “outputting . . . a second revenue pattern,” [12] “automatically transmitting . . . a targeted offer to the consumer;” [13] “routing . . . each of the plurality of transaction authorization requests to a corresponding payment network,” [14] “generating . . . a graph . . . [and] “visually differentiating [a] portion of the graph,” and [15] “displaying . . . the graph.”   .  Steps [1]-[12], [14[, and [15]  are all steps for managing personal behavior related to the abstract ideas of generating a graph and targeting consumers that, when considered individually and as a whole, are part of the abstract ideas of generating a graph and targeting consumers.  The dependent claims (see claims 3, 4, 8-10, 13, 14, and 17-19) further recite steps for managing personal behavior that are part of the abstract idea of generating a graph.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes generating graphical plots of business data for analysis and presenting targeted offers to consumers as a result of the analysis.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a method with servers in a network in claim 1; a non-transitory computer readable medium in claim 11; and a system with processors and a computer readable medium in claim 16).  See MPEP §2106.04(d)[I].  Step [13] and the lone limitation of dependent claims 5, 15, & 20 is/are a tangential step(s) that amounts to insignificant extrasolution activity because routing transaction authorization requests to a payment network is tangential to the inventive concept of generating a graph.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a method with servers in a network in claim 1; a non-transitory computer readable medium in claim 11; and a system with processors and a computer readable medium in claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore, an elements that is found to amount to insignificant extrasolution activity in step 2A of the analysis must be evaluated under step 2B to determine whether that element amounts to more than what is well-understood, routine, and conventional in the field.  Step [13], identified above, is well-understood, routine and conventional; as evidenced by ¶[0053] and [0055] of Kara.  Routing transaction authorization requests as recited: “routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network;” is well-understood, routine, and conventional.  For example, the point-of-sale terminals and kiosks taught by Kara are well known in the art to provide this function.  This teaching of Kara similarly provides sufficient evidence that the limitations of dependent claims 5, 15, and 20 are well-understood, routine, and conventional.  The claims are directed to an ineligible abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150170077 A1 to Kara et al. (hereinafter ‘KARA’) in view of US 20130246125 A1 to DiGioacchino et al. (hereinafter ‘DIGIOACCHINO’), US 20150324838 A1 to Chauhan (hereinafter ‘CHAUHAN’), US 20140372338 A1 to Kim et al. (hereinafter ‘KIM’), and US 20150073894 A1 to Leaute et al. (hereinafter ‘LEAUTE’).

Claim 1 (Currently Amended) 
KARA discloses a categorized consumer expenditure tracking method, the method comprising: 
receiving, by an expenditure tracking server implemented in an acquirer computing system (see ¶[0033]; a database server.  See also ¶[0024]; transactions and interactions)  and via a web portal (see ¶[0044]; a web server that hosts a web page accessible through a network.  See also ¶[0178]; a business portal dashboard), a time parameter, the time parameter defining a first time window prior to a specified event (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period).
KARA does not specifically disclose, but DIGIOACCHINO discloses, at a specified venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event) and a second time window after the specified event at the specified venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event. Examiner Note: due to the continuous nature of time, any particular time period also includes another window of time).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.
KARA further discloses receiving, by the expenditure tracking server and via the web portal, a first category parameter set, the first category parameter set defining a first merchant group and comprising a first merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business), and a first geographical parameter (see ¶[0089]; filter selections can comprise data associated with geography): 
receiving, by the expenditure tracking server and via the web portal, a second category parameter set, the second category parameter set defining a second merchant group comprising a second merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business), and a second geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server (see ¶[0033] and [0042]; a database server executing an [sic] database query) via a communication circuitry (see ¶[0036], [0042]-[044], and [0062]; networking devices and communication devices and system components that communicate with other components of the system), a plurality of transaction authorization requests from a plurality of point of sale (POS) terminals associated with a plurality of merchants (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals), each of the plurality of transaction authorization requests comprising a transaction amount (see ¶[0043]; a computer system configured to execute software to receive consumer data and process it to determine the actual transaction amount of each transaction associated with the provisioning entity), a merchant category code (see ¶[0078; type of provisioning entity category can includes a merchant category code (“MCC”)), a time stamp (see ¶[0172]; a timestamp associated with the first interaction), a payment vehicle identifier (see ¶[0075]; a credit card number), and a geographical identifier (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity).
identifying, within the plurality of transaction authorization requests, a first plurality of consumer transactions meeting the first category parameter set  (see ¶[0089]; filter selections according to a location information associated with the occurrence of an interaction; a location information associated with the consuming entity; a location information associated with the provisioning entity; demographic information representing at least one of: age, gender, income, and location associated with the consuming entity; an amount associated with an interaction; and a time associated with an interaction).
KARA does not specifically disclose, but CHAUHAN discloses, and associated with a consumer (see ¶[0023]; a consumer and payment account associated with the consumer) and a first payment vehicle of the consumer (see claims 1 and 4; filter a payment account). 
KARA further discloses identifying, within the plurality of transaction authorization requests, a second plurality of consumer transactions meeting the second category parameter set (see again ¶[0089]; filter selections according to a location information associated with the occurrence of an interaction; a location information associated with the consuming entity; a location information associated with the provisioning entity; demographic information representing at least one of: age, gender, income, and location associated with the consuming entity; an amount associated with an interaction; and a time associated with an interaction)
KARA does not specifically disclose, but CHAUHAN discloses, and associated with the consumer (see ¶[0023]; a consumer and payment account associated with the consumer) and a second payment vehicle of the consumer (see claims 1 and 4; filter a payment account);
generating, by the expenditure tracking server, a share of wallet model  that indicates consumer spending behavior at one or more merchants of the first merchant group (see ¶[0041]; Consumer A spends $30 of $100 total on groceries at grocery store XYZ).
The combination of KARA and CHAUHAN does not specifically disclose, but KIM discloses, located within a first particular geographic boundary with respect to the specified venue and at one or more merchants of the second merchant group located within a second particular geographic boundary, that is different than the first geographic boundary (see ¶[0049]; consumer transaction data may include customer-merchant relationship attributes, including share of wallet,  and geographic indicators, including street address and postal code).
KARA does not specifically disclose, but CHAUHAN discloses, during the first time window prior to the specified event at the specified venue and the second time window after the specified event at the specified venue, based on the plurality of transaction authorization requests (see ¶[0040]-[0041]; compare sets of payment accounts to determine the effectiveness of a promotion campaign based on share shift as determined by wallet share), the first plurality of consumer transactions meeting the first category parameter set and associated with the consumer and the first payment vehicle of the consumer, and the second plurality of consumer transactions meeting the second category parameter set and associated with the consumer and the second payment vehicle of the consumer (see again claims 1 and 4; compare transaction data from a correlation period for payment accounts and a second set of data after the offer period.  Compile transaction data by filtering at least one payment account).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) that uses share of wallet comparisons (see ¶[120]-[0122]).  CHAUHAN discloses determining the effectiveness of a marketing campaign by comparing filtered data of payment accounts using wallet share.  It would have been obvious to include the filtering as taught by CHAUHAN in the system executing the method of KARA with the motivation to promote effective marketing.  
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) that uses share of wallet comparisons (see ¶[120]-[0122]).  CHAUHAN discloses determining the effectiveness of a marketing campaign by comparing filtered data of payment accounts using wallet share.  KIM discloses a system for recommending merchants to a consumer that includes transaction data including share of wallet that includes geographic indicators.  It would have been obvious to include share of wallet with geographic indicators as taught by KIM in the system executing the method of KARA and CHAUHAN with the motivation to use share of wallet comparisons to analyze entity performance and promote effective marketing.
KARA further discloses classifying, by the expenditure tracking server, at least a portion of the plurality of transaction authorization requests into the first merchant group and the second merchant group based on the first category parameter set and the second category parameter set, respectively (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business.  See also ¶[0119]; analyze information of a first entity and a second entity); 
outputting, by the expenditure tracking server, a first revenue pattern for the first merchant group based on the transaction amounts included in the transaction authorization requests classified in the first merchant group (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
outputting, by the expenditure tracking server, a second revenue pattern for the second merchant group based on the transaction amounts included in the transaction authorization requests classified in the second merchant group (see again ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
automatically transmitting, by the expenditure tracking server, a targeted offer to the consumer, the targeted offer being identified, by the expenditure tracking server, based on the share of wallet model (see ¶[0192] and [0196]; target specific customers based on analysis and insights and temporal trends.  Predict vacation patterns and develop targeting marketing.  See also ¶[0044], [0053], and [0120]-[0122]; a server and e-commerce to market interactions.  Entities are identified based on wallet share associated with a provisioning entity.  A late-night theatre can compete with other entities for a consuming entity’s time and money);
routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system); 
generating, by the expenditure tracking server, a graph plotting the first revenue pattern and the second revenue pattern over the first time window defined by the time parameter (see ¶[0133] and Fig. 12; use received input to compare performance of the first entity with that of the second entity using geographic, time, and transaction data). 
KARA does not specifically disclose, but LEAUTE discloses, visually differentiating, by the expenditure tracking server, the portion of the graph representative of the second time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  
KARA further discloses, displaying, by the expenditure tracking server and via the web portal, the graph (see again Fig. 12.  See also ¶[0137]; display a comparison between a performance of the first entity with that of the second entity). 

Claim 3 (Currently Amended)
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the method as set forth in claim 1.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the first geographical parameter and the second geographical parameter defines a distance from the specified venue (see ¶[0047]; retrieve transaction records associated with services provided within a distance of a departure airport).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with geographic filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions within a distance of an airport.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 4 (Currently Amended)
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the method as set forth in claim 3.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein the second time window is based on the event at the specified venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 5 (Previously Presented)
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the method as set forth in claim 1.
KARA further discloses wherein the acquirer computing system is configured to route each of the plurality of transaction requests received from the plurality of POS terminals to a corresponding payment network and/or issuer computing system (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system). 

Claim 11 (Currently Amended) 
KARA discloses a non-transitory computer-readable medium for categorized consumer expenditure tracking, the non-transitory computer-readable medium storing instructions (see ¶[0016]; a computer readable medium.  See also ¶[0024]; transactions and interactions) which, when executed by one or more processors, cause the one or more processors to perform a method comprising: 
receiving, by an expenditure tracking server implemented in an acquirer computing system (see ¶[0033]; a database server) and via a web portal (see ¶[0044]; a web server that hosts a web page accessible through a network.  See also ¶[0178]; a business portal dashboard), a time parameter, the time parameter defining a first time window prior to a specified event (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period).
KARA does not specifically disclose, but DIGIOACCHINO discloses,  at a specified venue (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity) and a second time window after the specified event at the specified venue (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period.  Examiner Note: due to the continuous nature of time, any particular time period also includes another window of time).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.
KARA further discloses, receiving, by the expenditure tracking server and via the web portal, a first category parameter set, the first category parameter set defining a first merchant group and comprising a first merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business), and a first geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server and via the web portal, a second category parameter set, the second category parameter set defining a second merchant group comprising a second merchant category code, and a second geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic); 
receiving, by the expenditure tracking server (see ¶[0033] and [0042]; a database server executing an [sic] database query) via a communication circuitry (see ¶[0036], [0042]-[044], and [0062]; networking devices and communication devices and system components that communicate with other components of the system), a plurality of transaction authorization requests from a plurality of point of sale (POS) terminals associated with a plurality of merchants (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals), each of the plurality of transaction authorization requests comprising a transaction amount (see ¶[0043]; a computer system configured to execute software to receive consumer data and process it to determine the actual transaction amount of each transaction associated with the provisioning entity), a merchant category code (see ¶[0078; type of provisioning entity category can includes a merchant category code (“MCC”)), a timestamp (see ¶[0172]; a timestamp associated with the first interaction), a payment vehicle identifier  (see ¶[0075]; a credit card number), and a geographical identifier (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity);  
identifying, within the plurality of transaction authorization requests, a first plurality of consumer transactions meeting the first category parameter set (see ¶[0089]; filter selections according to a location information associated with the occurrence of an interaction; a location information associated with the consuming entity; a location information associated with the provisioning entity; demographic information representing at least one of: age, gender, income, and location associated with the consuming entity; an amount associated with an interaction; and a time associated with an interaction).
KARA does not specifically disclose, but CHAUHAN discloses, and associated with a consumer (see ¶[0023]; a consumer and payment account associated with the consumer) and a first payment vehicle of the consumer (see claims 1 and 4; filter a payment account). 
KARA further discloses identifying, within the plurality of transaction authorization requests, a second plurality of consumer transactions meeting the second category parameter set (see again ¶[0089]; filter selections according to a location information associated with the occurrence of an interaction; a location information associated with the consuming entity; a location information associated with the provisioning entity; demographic information representing at least one of: age, gender, income, and location associated with the consuming entity; an amount associated with an interaction; and a time associated with an interaction)
KARA does not specifically disclose, but CHAUHAN discloses, and associated with the consumer (see ¶[0023]; a consumer and payment account associated with the consumer) and a second payment vehicle of the consumer (see claims 1 and 4; filter a payment account);
generating, by the expenditure tracking server, a share of wallet model that indicates consumer spending behavior at one or more merchants of the first merchant group (see ¶[0041]; Consumer A spends $30 of $100 total on groceries at grocery store XYZ).
The combination of KARA and CHAUHAN does not specifically disclose, but KIM discloses, located within a first particular geographic boundary with respect to the specified venue and at one or more merchants of the second merchant group located within a second particular geographic boundary, that is different than the first geographic boundary (see ¶[0049]; consumer transaction data may include customer-merchant relationship attributes, including share of wallet,  and geographic indicators, including street address and postal code).
KARA does not specifically disclose, but CHAUHAN discloses, during the first time window prior to the specified event at the specified venue and the second time window after the specified event at the specified venue, based on the plurality of basket data sets and the plurality of transaction authorization requests (see ¶[0040]-[0041]; compare sets of payment accounts to determine the effectiveness of a promotion campaign based on share shift as determined by wallet share), the first plurality of consumer transactions meeting the first category parameter set and associated with the consumer and the first payment vehicle of the consumer, and the second plurality of consumer transactions meeting the second category parameter set and associated with the consumer and the second payment vehicle of the consumer (see again claims 1 and 4; compare transaction data from a correlation period for payment accounts and a second set of data after the offer period.  Compile transaction data by filtering at least one payment account).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) that uses share of wallet comparisons (see ¶[120]-[0122]).  CHAUHAN discloses determining the effectiveness of a marketing campaign by comparing filtered data of payment accounts using wallet share.  It would have been obvious to include the filtering as taught by CHAUHAN in the system executing the method of KARA with the motivation to promote effective marketing.  
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) that uses share of wallet comparisons (see ¶[120]-[0122]).  CHAUHAN discloses determining the effectiveness of a marketing campaign by comparing filtered data of payment accounts using wallet share.  KIM discloses a system for recommending merchants to a consumer that includes transaction data including share of wallet that includes geographic indicators.  It would have been obvious to include share of wallet with geographic indicators as taught by KIM in the system executing the method of KARA and CHAUHAN with the motivation to use share of wallet comparisons to analyze entity performance and promote effective marketing.
KARA further discloses classifying, by the expenditure tracking server, at least a portion of the plurality of transaction authorization requests into the first merchant group and the second merchant group based on the first category parameter set and the second category parameter set, respectively (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business.  See also ¶[0119]; analyze information of a first entity and a second entity); 
outputting, by the expenditure tracking server, a first revenue pattern for the first merchant group based on the transaction amounts included in the transaction authorization requests classified in the first merchant group (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
outputting, by the share of wallet model of the expenditure tracking server, a second revenue pattern for the second merchant group based on the transaction amounts included in the transaction authorization requests classified in the second merchant group (see again ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
automatically transmitting, by the expenditure tracking server, a targeted offer to the consumer, the targeted offer being identified, by the expenditure tracking server, based on the share of wallet model analyses (see ¶[0192] and [0196]; target specific customers based on analysis and insights and temporal trends.  Predict vacation patterns and develop targeting marketing.  See also ¶[0044], [0053], and [0120]-[0122]; a server and e-commerce to market interactions.  Entities are identified based on wallet share associated with a provisioning entity.  A late-night theatre can compete with other entities for a consuming entity’s time and money);
routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system); 
generating, by the expenditure tracking server, a graph plotting the first revenue pattern and the second revenue pattern over the first time window defined by the time parameter (see ¶[0133] and Fig. 12; use received input to compare performance of the first entity with that of the second entity using geographic, time, and transaction data). 
KARA does not specifically disclose, but LEAUTE discloses, visually differentiating, by the expenditure tracking server, the portion of the graph representative of the second time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  
KARA further discloses, displaying, by the expenditure tracking server and via the web portal, the graph (see again Fig. 12.  See also ¶[0137]; display a comparison between a performance of the first entity with that of the second entity). 

Claim 13 (Currently Amended) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the computer-readable medium as set forth in claim 11.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the first geographical parameter and the second geographical parameter defines a distance from the specified venue  (see ¶[0047]; retrieve transaction records associated with services provided within a distance of a departure airport).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with geographic filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions within a distance of an airport.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 14 (Currently Amended) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the computer-readable medium as set forth in claim 13.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein the second time window is based on the event at the specified venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 15 (Previously Presented) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the computer-readable medium as set forth in claim 11.
KARA further discloses wherein the acquirer computing system is configured to route each of the plurality of transaction requests received from the plurality of POS terminals to a corresponding payment network and/or issuer computing system (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system). 

Claim 16 (Currently Amended) 
KARA discloses a system for consumer spend tracking, the system comprising: one or more processors (see ¶[0033]; a database server); and a non-transitory computer readable medium having instructions stored thereon (see ¶[0016]; a computer readable medium) which when executed by at least one of the one or more processors cause the at least one of the one or more processors to perform a method comprising: 
receiving, by an expenditure tracking server implemented in an acquirer computing system (see ¶[0033]; a database server.  See also ¶[0024]; transactions and interactions) and via a web portal (see ¶[0044]; a web server that hosts a web page accessible through a network.  See also ¶[0178]; a business portal dashboard), a time parameter, the time parameter defining a first time window prior to a specified event (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period)
KARA does not specifically disclose, but DIGIOACCHINO discloses, at a specified venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event) and a second time window after the specified event at the specified venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event. Examiner Note: due to the continuous nature of time, any particular time period also includes another window of time).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.
KARA further discloses receiving, by the expenditure tracking server and via the web portal, a first category parameter set, the first category parameter set defining a first merchant group and comprising a first merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business), and a first geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server and via the web portal, a second category parameter set, the second category parameter set defining a second merchant group comprising a second merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business), and a second geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server (see ¶[0033] and [0042]; a database server executing an [sic] database query) via a communication circuitry (see ¶[0036], [0042]-[044], and [0062]; networking devices and communication devices and system components that communicate with other components of the system), a plurality of transaction authorization requests from a plurality of point of sale (POS) terminals associated with a plurality of merchants (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals), each of the plurality of transaction authorization requests comprising a transaction amount (see ¶[0043]; a computer system configured to execute software to receive consumer data and process it to determine the actual transaction amount of each transaction associated with the provisioning entity), a merchant category code (see ¶[0078; type of provisioning entity category can includes a merchant category code (“MCC”)), a time stamp (see ¶[0172]; a timestamp associated with the first interaction), a payment vehicle identifier (see ¶[0075]; a credit card number), and a geographical identifier (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity); 
identifying, within the plurality of transaction authorization requests, a first plurality of consumer transactions meeting the first category parameter set (see ¶[0089]; filter selections according to a location information associated with the occurrence of an interaction; a location information associated with the consuming entity; a location information associated with the provisioning entity; demographic information representing at least one of: age, gender, income, and location associated with the consuming entity; an amount associated with an interaction; and a time associated with an interaction).
KARA does not specifically disclose, but CHAUHAN discloses, and associated with a consumer (see ¶[0023]; a consumer and payment account associated with the consumer) and a first payment vehicle of the consumer (see claims 1 and 4; filter a payment account). 
KARA further discloses identifying, within the plurality of transaction authorization requests, a second plurality of consumer transactions meeting the second category parameter set (see again ¶[0089]; filter selections according to a location information associated with the occurrence of an interaction; a location information associated with the consuming entity; a location information associated with the provisioning entity; demographic information representing at least one of: age, gender, income, and location associated with the consuming entity; an amount associated with an interaction; and a time associated with an interaction)
KARA does not specifically disclose, but CHAUHAN discloses, and associated with the consumer (see ¶[0023]; a consumer and payment account associated with the consumer)  and a second payment vehicle of the consumer (see claims 1 and 4; filter a payment account);
generating, by the expenditure tracking server, a share of wallet model that indicates consumer spending behavior at one or more merchants of the first merchant group (see ¶[0041]; Consumer A spends $30 of $100 total on groceries at grocery store XYZ).
The combination of KARA and CHAUHAN does not specifically disclose, but KIM discloses, located within a first particular geographic boundary with respect to the specified venue and at one or more merchants of the second merchant group located within a second particular geographic boundary, that is different than the first geographic boundary (see ¶[0049]; consumer transaction data may include customer-merchant relationship attributes, including share of wallet,  and geographic indicators, including street address and postal code).
KARA does not specifically disclose, but CHAUHAN discloses, during the first time window prior to the specified event at the specified venue and the second time window after the specified event at the specified venue, based on the plurality of basket data sets and the plurality of transaction authorization requests (see ¶[0040]-[0041]; compare sets of payment accounts to determine the effectiveness of a promotion campaign based on share shift as determined by wallet share), the first plurality of consumer transactions meeting the first category parameter set and associated with the consumer and the first payment vehicle of the consumer, and the second plurality of consumer transactions meeting the second category parameter set and associated with the consumer and the second payment vehicle of the consumer (see again claims 1 and 4; compare transaction data from a correlation period for payment accounts and a second set of data after the offer period.  Compile transaction data by filtering at least one payment account).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) that uses share of wallet comparisons (see ¶[120]-[0122]).  CHAUHAN discloses determining the effectiveness of a marketing campaign by comparing filtered data of payment accounts using wallet share.  It would have been obvious to include the filtering as taught by CHAUHAN in the system executing the method of KARA with the motivation to promote effective marketing.  
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) that uses share of wallet comparisons (see ¶[120]-[0122]).  CHAUHAN discloses determining the effectiveness of a marketing campaign by comparing filtered data of payment accounts using wallet share.  KIM discloses a system for recommending merchants to a consumer that includes transaction data including share of wallet that includes geographic indicators.  It would have been obvious to include share of wallet with geographic indicators as taught by KIM in the system executing the method of KARA and CHAUHAN with the motivation to use share of wallet comparisons to analyze entity performance and promote effective marketing.
KARA further discloses classifying, by the expenditure tracking server, at least a portion of the plurality of transaction authorization requests into the first merchant group and the second merchant group based on the first category parameter set and the second category parameter set, respectively (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business.  See also ¶[0119]; analyze information of a first entity and a second entity); 
outputting, by the expenditure tracking server, a first revenue pattern for the first merchant group based on the transaction amounts included in the transaction authorization requests classified in the first merchant group (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
outputting, by the expenditure tracking server, a second revenue pattern for the second merchant group based on the transaction amounts included in the transaction authorization requests classified in the second merchant group (see again ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
automatically transmitting, by the expenditure tracking server, a targeted offer to the consumer, the targeted offer being identified, by the expenditure tracking server, based on the share of wallet model (see ¶[0192] and [0196]; target specific customers based on analysis and insights and temporal trends.  Predict vacation patterns and develop targeting marketing.  See also ¶[0044], [0053], and [0120]-[0122]; a server and e-commerce to market interactions.  Entities are identified based on wallet share associated with a provisioning entity.  A late-night theatre can compete with other entities for a consuming entity’s time and money);
routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network  (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system); 
generating, by the expenditure tracking server, a graph plotting the first revenue pattern and the second revenue pattern over the first time window defined by the time parameter (see ¶[0133] and Fig. 12; use received input to compare performance of the first entity with that of the second entity using geographic, time, and transaction data). 
KARA does not specifically disclose, but LEAUTE discloses, visually differentiating, by the expenditure tracking server, the portion of the graph representative of the second time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  
KARA further discloses, and displaying, by the expenditure tracking server and via the web portal, the graph (see again Fig. 12.  See also ¶[0137]; display a comparison between a performance of the first entity with that of the second entity).

Claim 18 (Currently Amended) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the system as set forth in claim 16.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the first geographical parameter and the second geographical parameter defines a distance from the specified venue (see ¶[0047]; retrieve transaction records associated with services provided within a distance of a departure airport).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with geographic filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions within a distance of an airport.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 19 (Currently Amended) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the system as set forth in claim 18.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein the second time window is based on the event at the specified venue  (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 20 (Previously Presented) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the system as set forth in claim 16.
KARA further discloses wherein the acquirer computing system is configured to route each of the plurality of transaction requests received from the plurality of POS terminals to a corresponding payment network and/or issuer computing system (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150170077 A1 to KARA et al. in view of US 20130246125 A1 to DIGIOACCHINO et al., US 20150324838 A1 to CHAUHAN, US 20140372338 A1 to KIM et al., and LEAUTE et al. as applied to claim 1 above, and further in view of US 20110231272 A1 to Englund et al. (hereinafter ‘ENGLUND’).

Claim 8 (Previously Presented)
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the method as set forth in claim 1.
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE does not explicitly disclose, but ENGLUND discloses, further comprising: requesting, by the expenditure tracking server, a plurality of basket data sets from the plurality of POS terminals via an application programming interface (API) (see ¶[0029] and [0068]; a web services API as a communications protocol.  The customer relationship management database includes purchase category and purchase data information.).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. ENGLUND discloses a retail mobile point-of-sale software application with middleware software that includes purchase categories of sales data.  It would have been obvious to include the data and middleware as taught by ENGLUND in the system executing the method of KARA with the motivation to analyze business data.  
KARA does not explicitly disclose, but DIGIOACCHINO discloses, receiving, by the expenditure tracking server, the plurality of basket data sets from the plurality of POS terminals; and determining spending behaviors of a plurality of consumers associated with the plurality of transaction authorization requests (see ¶[0052]; the analysis server may categorize the transaction records into categories).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions that are categorized.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 9 (Previously Presented) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KIM, and LEAUTE discloses the method as set forth in claim 8.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the basket data sets comprises stock keeping unit (SKU) data (see ¶[0034]; the products and/or services can be identified via stock-keeping unit numbers).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions that are categorized according to stock-keeping unit numbers.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150170077 A1 to KARA et al. in view of US 20130246125 A1 to DIGIOACCHINO et al., US 20150324838 A1 to CHAUHAN, US 20140372338 A1 to KIM et al., US 20150073894 A1 to LEAUTE et al., US 20110231272 A1 to ENGLUND et al., and as applied to claims 1 and 9 above, and further in view of US 2016/0117781 A1 to Lee et al. (hereinafter ‘LEE’).

Claim 10 (Previously Presented) 
The combination of KARA, DIGIOACCHINO, CHAUHAN, KINM, LEAUTE, ENGLUND, and discloses the method as set forth in claim 9.
The combination of KARA, DIGIOACCHINO, CHAUHAN, KINM, LEAUTE, ENGLUND does not specifically disclose, but LEE discloses, wherein determining the spending behaviors identifies a percentage of spend at the first merchant based on an aggregate spend at the first merchant and the second merchant, and wherein the percentage of spend is further based on the SKU data (see ¶[0058]; share-of-wallet analysis indicates what percentage of spending done by a cardholder in a merchant category occurs with a specific merchant in that category).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEE discloses matching payment account to mobile device to create profiles for accounts.  It would have been obvious for one of ordinary skill in the art to conduct analysis as taught by LEE in the system executing the method of KARA with the motivation to analyze entity account profiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624